

115 S2461 RS: Blocking Regulatory Interference from Closing Kilns Act of 2018
U.S. Senate
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 577115th CONGRESS2d SessionS. 2461IN THE SENATE OF THE UNITED STATESFebruary 27, 2018Mr. Wicker (for himself, Mr. Donnelly, Mr. Manchin, Ms. Heitkamp, Mrs. Capito, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksSeptember 18, 2018Reported by Mr. Barrasso, without amendmentA BILLTo allow for judicial review of certain final rules relating to national emission standards for
			 hazardous air pollutants for brick and structural clay products or for
			 clay ceramics manufacturing before requiring compliance with the rules by
			 existing sources.
	
 1.Short titleThis Act may be cited as the Blocking Regulatory Interference from Closing Kilns Act of 2018. 2.Extension of existing source compliance dates for certain final rules relating to brick and structural clay products and clay ceramics manufacturing (a)DefinitionsIn this section:
				(1)Action
 (A)In generalThe term action means any action relating to a final rule that— (i)seeks judicial review of any aspect of the final rule; and
 (ii)is filed during the 60-day period beginning on the date on which notice of issuance of the final rule was published in the Federal Register.
 (B)InclusionThe term action includes an action described in subparagraph (A) that is filed pursuant to section 307 of the Clean Air Act (42 U.S.C. 7607).
 (2)Contested final ruleThe term contested final rule means a final rule subject to judicial appeal or review on December 26, 2017.
 (3)Existing source compliance dateThe term existing source compliance date, with respect to a final rule, means the date by which an existing source (within the meaning of the final rule described in paragraph (4)(A)) (including such an existing source that is a unit of State, Tribal, or local government) is first required to comply with any requirement of the final rule.
 (4)Final ruleThe term final rule means— (A)the final rule of the Environmental Protection Agency entitled NESHAP for Brick and Structural Clay Products Manufacturing; and NESHAP for Clay Ceramics Manufacturing (80 Fed. Reg. 65470 (October 26, 2015)); and
 (B)the final rule of the Environmental Protection Agency entitled NESHAP for Brick and Structural Clay Products Manufacturing; and NESHAP for Clay Ceramics Manufacturing: Correction (80 Fed. Reg. 75817 (December 4, 2015)).
 (b)Extension of existing source compliance dates for contested final rulesThe existing source compliance date for a contested final rule shall be extended until the earlier of—
 (1)the date that is 2 years after the date on which judgment becomes final, and no longer subject to further appeal or review, in all actions relating to the contested final rule; and
 (2)December 26, 2020. (c)RegulationsIn the case of a judgment entered against the Environmental Protection Agency relating to a contested final rule, the Administrator shall finalize, by not later than 1 year after the date on which the judicial review or appeal of the judgment concludes, new regulations under section 112 of the Clean Air Act (42 U.S.C. 7412) with respect to national emissions standards for hazardous air pollutants for brick and structural clay products manufacturing and clay ceramics manufacturing.September 18, 2018Reported without amendment